DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 09/08/2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn. 

Claim Objections
 	Claim 3 is objected to because of the following informalities: 
 	Line 2 recites the word “though”, it should be changed to “through” in order to correct an typographical error. Appropriate correction is required.
 	Claim 15 is objected to because of the following informalities:  
 	On line 13,  the word “then”  after “conductivity” should be changed to “than” in order to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101197251 (translation attached, cited paragraphs and figures from translation).
 	Regarding claim 1, KR101197251 discloses, 
(Note: Applicant describes in the specification the claimed feature “the thermally conductive martials” (such as Series 7000 Aluminum) is an aluminum alloy made with Aluminum, Zinc, Magnesium and Copper. Similarly, cited prior art KR101197251 teaches conduction heat transfer in Para. [0019] and [0028], which state “The material of the heat sink 30 may be aluminum, copper, aluminum alloy, copper alloy, or the like having good thermal conductivity” and those materials can be included in the phone case 1 in order to transfer heat to the at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device. In other words, since the KR101197251 reference teaches thermal conductance (performing heat transfer) using the same type of materials as in the claimed invention, the KR101197251 reference can perform heat transfer in the same manner (such as transferring heat from and to the at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device) and therefore teaches the claimed limitation “thermal dissipation of heat to the at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device”, as recited in claim 1.
 	An apparatus comprising a thermally optimized protective case (i.e., heat radiating case 1 of  smartphone in Fig. 1 and Fig. 2) that detachably attaches around a mobile device (The case body 1 is composed of an inner side surface 10 surrounding the back surface of the smartphone and an outer side surface 20 extending from the inner surface 10 at the edge of the inner side surface 10 and extending around the periphery of the smartphone, attached translation and Para. [0016]) for temperature regulation and heat transfer from  the mobile device (Figure 3 is a side sectional view showing the movement of the heat at the state where the smartphone is mounted to the smart phone heat dissipation case), wherein: 
“at least one region of mobile device protective case has thermally insulating (The material of the casing body (1) selects between the silicone, the leather, and plastic, see attached translation and Para. [0016]) materials removed (the cut-out part 13 of the casing body 1, Fig. 1) and replaced with a thermally conductive material (i.e., the heat sink 30 in Fig. 1. The aluminum, in which the thermal conductance is good the copper, the aluminum alloy or the copper alloy etc. can become the material of the radiation plate 30, Para. [0019])”; 
“said region  (the cut-out part 13 of the casing body 1, Fig. 1) corresponds to at least one location on the external surface of the mobile device for the thermal dissipation of heat  from at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device (As shown in FIG. 3, the rear surface is formed in order to surely stick to among especially, the rear surface of the smartphone (100) in the CPU installation area around (120) so that the radiation plate (30) sticks to the rear surface of the smartphone (100), Fig .3 and Para. [0028])”; 
“said at least one region (the cut-out part 13 of the casing body 1, Fig. 1)  of mobile device protective case containing said thermally conductive material (i.e., the radiation plate 30 in Fig. 1, which is made of conductive martials) provides a contiguous thermally conductive path (As shown in FIG. 3, the rear surface is formed in order to surely stick to among especially, the rear surface of the smartphone (100) in the CPU installation area around (120) so that the radiation plate (30) sticks to the rear surface of the smartphone (100), Fig .3 and Para. [0028]) from the external surface of the mobile device through the mobile device protective case to a medium that will source or sink heat (after the heat generated by the primary in the CPU installation area around (120) of the smartphone (100) is absorbed by conduction into the part contacting with the radiation plate (30) the heat moves to the integral part of the radiation plate (30), Para. [0028]).”
Regarding claim 2, KR101197251 discloses, 
“wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case passively (Since the rear surface of the heat sink 30 is exposed secondarily to the atmosphere, the heat transferred to the entire portion of the heat sink 30 is discharged to the atmosphere from the rear surface of the heat sink 30, Para. [0028]. Examiner submits that the underlined portion is equated as “transferring the heat passively”.)”. 
Regarding claim 6, KR101197251 discloses,
“wherein said thermally conductive material is a compliant thermal interface material (The aluminum, in which the thermal conductance is good the copper, the aluminum alloy or the copper alloy etc. can become the material of the radiation plate 30, Para. [0019]. Examiner submits that aluminum alloy, copper alloy are compliant thermal material because these materials can dissipate heat from )”.
Regarding claim 8, KR101197251 discloses,
“wherein the thermal interface material is geometrically captured between two or more layers of the thermally optimized protective case (If the inner side surface 31 of the heat sink 30 is embedded in the inner side surface 10 of the case body 1 and the inner side surface 31 of the heat sink 30 is disposed on the inner side surface of the case body 1, The rear surface 110 of the smartphone 100 and the inner surface 31 of the heat sink 30 are not in close contact with each other when the smartphone 100 is coupled to the case body 1 The inner surface 31 of the heat dissipating plate 30 is formed so as to be flush with the inner surface 10 of the case body 1 or to protrude further forward than the inner surface 10 of the case body 1, Paras [0019]-[0020])”.
Regarding claim 9, KR101197251 discloses,
“wherein said thermally optimized protective case is comprised of a single layer that is a hard impact resistant plastic (The case body 1 may be made of silicone, leather or plastic, or a combination thereof, Para. [0016]).”
 	Regarding claim 15, KR101197251 discloses, 
(Note: Applicant describes in the specification the claimed feature “the thermally conductive martials” (such as Series 7000 Aluminum) is an aluminum alloy made with Aluminum, Zinc, Magnesium and Copper. Similarly, cited prior art KR101197251 teaches conduction heat transfer in Para. [0019] and [0028], which state “The material of the heat sink 30 may be aluminum, copper, aluminum alloy, copper alloy, or the like having good thermal conductivity” and those materials can be included in the phone case 1 in order to transfer heat to the at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device. In other words, since the KR101197251 reference teaches thermal conductance (performing heat transfer) using the same type of materials as in the claimed invention, the KR101197251 reference can perform heat transfer in the same manner (such as transferring heat from and to the at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device) and therefore teaches the claimed limitation “thermal dissipation of heat to the at least one of a  CPU,  a GPU, a battery, or other thermally sensitive element within the mobile device”, as recited in claim 1.
 	A method of optimizing thermal transfer from a mobile device  (Figure 3 is a side sectional view showing the movement of the heat at the state where the smartphone is mounted to the smart phone heat dissipation case), comprising the steps of: 
 	“identifying  a thermal conductivity of the material(s) comprising the exterior surfaces of the mobile device (heat around the CPU installation area 120 because a relatively large heat is generated around the CPU installation area 120 compared with other parts, Para. [0025])”; 
 	“identifying  a location on said exterior surfaces where thermal dissipation of heat from internal components is concentrated (heat around the CPU installation area 120 because a relatively large heat is generated around the CPU installation area 120 compared with other parts, Para. [0025])”; 
 	“selecting or designing a protective case that detachably attaches (Fig. 1 shows smartphone case 1 without the smartphone attached and Fig. 2 shows smartphone case 1 with the phone includes in the case) to the mobile device for mechanical and environmental protection (The case body 1 is composed of an inner side surface 10 surrounding the back surface of the smartphone and an outer side surface 20 extending from the inner surface 10 at the edge of the inner side surface 10 and extending around the periphery of the smartphone, attached translation and Para. [0016])”; 
 	“excising a region of the protective case (i.e., the cut-out part 13 of the casing body 1, Fig. 1) where materials have lower thermal conductivity than the said identified thermal conductivity of the exterior surface on the mobile device where heat dissipation is concentrated (The material of the casing body (1) selects between the silicone, the leather, and plastic, see attached translation and Para. [0016])”; 
 	“inserting a replacement cross section (i.e., the radiation plate 30 in Fig. 1, which is made of conductive martials) of said thermal interface material ((i.e., the radiation plate 30 in Fig. 1, which is made of conductive martials, which can be aluminum, copper, Para. [0030]) into said region of said protective case where the replacement cross section has a higher thermal conductivity than the adjacent corresponding surfaces of the mobile device (As shown in FIG. 3, the rear surface is formed in order to surely stick to among especially, the rear surface of the smartphone (100) in the CPU installation area around (120) so that the radiation plate (30) sticks to the rear surface of the smartphone (100), Fig .3 and Para. [0028]).”
Regarding claim 16, KR101197251 discloses,
“wherein the protective case comprises one or more layers of materials, material thickness, and hardness where all layers in said region are replaced with a cross section of thermal interface material with a net thickness of all the layers removed (If the inner side surface 31 of the heat sink 30 is embedded in the inner side surface 10 of the case body 1 and the inner side surface 31 of the heat sink 30 is disposed on the inner side surface of the case body 1, The rear surface 110 of the smartphone 100 and the inner surface 31 of the heat sink 30 are not in close contact with each other when the smartphone 100 is coupled to the case body 1 The inner surface 31 of the heat dissipating plate 30 is formed so as to be flush with the inner surface 10 of the case body 1 or to protrude further forward than the inner surface 10 of the case body 1, Paras [0019]-[0020]).”
Regarding claim 18, KR101197251 discloses,
“wherein thermal dissipation of heat from internal components includes heat transferred from at least one of a CPU, a GPU, a battery and associated heat pipes (As shown in FIG. 3, the rear surface is formed in order to surely stick to among especially, the rear surface of the smartphone (100) in the CPU installation area around (120) so that the radiation plate (30) sticks to the rear surface of the smartphone (100), Fig .3 and Para. [0028]). ”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR101197251, and further in view of Macdonald et al. (US 20160187927, hereinafter “Macdonald”).
Regarding claim 3,  KR101197251 teaches everything claimed as applied to claim 1 above.  However, KR101197251 does not teach “wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case to an actively controlled heat pump within a dock”.
In the same field of endeavor, Macdonald discloses, “wherein said medium transfers heat to and from said mobile device through the thermally optimized protective case to an actively controlled heat pump within a dock (Referring to FIGS. 2A-2C, dock 202 includes exhaust apertures 206 to facilitate air flow away from the back skin 102 as fan 204 rotates. In accordance with some embodiments, these figures present a cooling geometry to utilize the localized high velocity in the vicinity of fan blades. In this design, the rotor sits extremely close to the surface of the device 100, subjecting the device to the highest velocity shear possible, Paras. [0019]-[0021])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify KR101197251 by specifically providing wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case to an actively controlled heat pump within a dock, as taught by Macdonald for the purpose of  reducing operating temperature of computing devices to utilize their improved performance for a longer duration or more generally their usability (Para. [0011]). 
Regarding claim 4, the combination of KR101197251 and Macdonald discloses everything claimed as applied above (see claim 3), further Macdonald discloses, “wherein said active heat transfer regulates the temperature of the mobile device into a nominal operating range (When device 100 is docked, the device power consumption is allowed to increase dramatically and provide forced air cooling directly on the back chassis wall 102 using an impingement flow or radial/dish fan in close proximity to the hotspot(s). The fan or flow will originate from an active cooling dock device. The high thermal conductivity connection between the heat generation device components and the back skin 102 provides a low thermal resistance path, allowing for significant cooling in this configuration, Paras. [0016]-[0018] and Figs. 2A-2C).”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR101197251, and further in view of Voth et al. (US 20170315598 A1, hereinafter “Voth”).
Regarding claim 5, KR101197251 discloses everything claimed as applied above (see claim 1), however KR101197251 does not disclose, “wherein said at least one region of mobile device protective case is the size and shape of a heating or cooling plate coupled to a peltier device within a dock for generating active heating and cooling.”
In a similar field of endeavor, Voth discloses “a heating or cooling plate coupled to a peltier device within a dock for generating active heating and cooling (the first side 212 of the Peltier device 208 may be positioned above the top surface 210 of the housing 206 of the heat sink device 204 such that the first side 212 of the Peltier device 208 abuts a surface of the electronic device 202 (e.g., a first side 214 or bottom of the electronic device 202) when the electronic device 202 is docked with the heat sink device 204, Fig. 2 and Fig. 3 and Paras. [0023]-[0026])”.    Further,  Voth does not teach at least one region of mobile device protective case. However, the combining the feature from Voth (i.e., peltier 208) with the smartphone case 1 of KR101197251, would yield the above claimed feature. See, the drawing below for the clarification. 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine KR101197251 and Volt in order to provide an improved heat dissipation technique for the electronic device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR101197251, and further in view of JP 3220696 (translation is attached, cited paragraphs and figures are from translated document). 	
Regarding claim 7, KR101197251 discloses everything claimed as applied above (see claim 1), however KR101197251 does not disclose, “wherein the thermal interface material is attached to the thermally optimized protective case with a thermally conductive adhesive.”
In the same field of endeavor, JP 3220696 discloses, “wherein the thermal interface material is attached to the thermally optimized protective case with a thermally conductive adhesive (the heat conductive sheet 5 is flexible and has excellent adhesiveness, Para. [0014]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify KR101197251 by specifically providing wherein the thermal interface material is attached to the thermally optimized protective case with a thermally conductive adhesive, as taught by JP 3220696 for the purpose of providing a smartphone case which can be easily and quickly attached to and detached from a smartphone and which can efficiently radiate heat and cool down a smartphone that has generated heat when it is mounted (Para. [0006]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR101197251, and further in view of Monaco et al. (US 10838462, hereinafter “Monaco”).
Regarding claim 10, KR101197251 discloses everything claimed as applied above (see claim 1), however KR101197251 does not explicitly disclose, “wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer.”
 	In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft
elastomer (the protective case 400 is made of a flexible substrate such as silicone
or similar elastomers. The protective case 400 can be molded into a shape that
conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 45-53).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the
effective filing date of the claimed invention to modify KR101197251 by specifically providing wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer, as taught by Monaco for the purpose of alter the perception to the user of an operating temperature of the portable electronic device due to the insulating nature of the protective case (Col. 9; lines 5-8).
Regarding claim 11, KR101197251 discloses everything claimed as applied above (see claim 1), however KR101197251 does not explicitly disclose, “wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic and another layer is a compliant soft elastomer.”
 	In a similar field of endeavor, Monaco discloses, In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic (The housing 102 can include a substrate having a cavity formed therein. The substrate can be metal, plastic, ceramic, or other suitable materials for forming structural components as well as any combination thereof, Col. 6; lines 8-17) and another layer is a compliant soft elastomer (the protective case 400 is made of a flexible substrate such as silicone or similar elastomers. The protective case 400 can be molded into a shape that conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 45-53).” 	
 	Therefore, it would have been obvious to one of ordinary skill in art before the
effective filing date of the claimed invention to modify KR101197251 by specifically providing wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic and another layer is a compliant soft elastomer, as taught by Monaco for the purpose of alter the perception to the user of an operating temperature of the portable electronic device due to the insulating nature of the protective case (Col. 9; lines 5-8).

 	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR101197251,  and further in view of Morrison et al. (US 20180253125, hereinafter “Morrison”).
Regarding claim 12, KR101197251 teaches everything claimed as applied above (see claim 1), however KR101197251 does not teach, “wherein said thermally optimized protective case containing a mobile device can be docked.”
In a similar field of endeavor, Morrison discloses, “wherein said thermally optimized protective case containing a mobile device can be docked (the docking station 335 provides a cradle in which the mobile IHS 300 may be temporarily secured. In certain embodiments, the docking station 335 may provide an interface for charging of the docked mobile IHS 300, Paras. [0038]-[0042])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify KR101197251 by specifically providing wherein said thermally optimized protective case containing a mobile device can be docked, as taught by Morrison for the purpose of providing an efficient cooling system for the a mobile phone when docked (see, abstract). 
Regarding claim 13, KR101197251teaches everything claimed as applied above (see claim 1), however KR101197251does not teach, “wherein said thermally optimized protective case containing a mobile device can be undocked.”
In a similar field of endeavor, Morrison discloses, “wherein said thermally optimized protective case containing a mobile device can be undocked (see, Figs. 3A-3B when mobile device is not docked)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify KR101197251 by specifically providing wherein said thermally optimized protective case containing a mobile device can be docked, as taught by Morrison for the purpose  the purpose of providing an efficient cooling system for the a mobile phone when docked (see, abstract). 
 	Regarding claim 14, the combination of KR101197251 and Macdonald discloses everything claimed as applied above (see claim 13), in addition  Morrison discloses, “wherein said thermally optimized protective case containing the mobile device when docked can be actively heated and cooled and is passively heated and cooled when undocked (a cooling system for an IHS, the cooling system including a docking plate, wherein that docking plate is exposed on the outer surface of the IHS and wherein the docking plate interfaces with a docking station to transfer heat from the IHS to the docking station; and a heatsink providing passive cooling to a processor of the IHS. In a first mode, the heatsink is separated from the docking plate by an air gap. In a second mode, a portion of the heatsink is in direct contact with the docking plate [0005] and The IHS of FIG. 4a utilizes an adaptive heatsink 415 according to various embodiments that provides direct transfer of heat to a docking station when the IHS is docked, and that dissipates heat to the surrounding air when the IHS is not docked, Para. [0044]-[0048]).”

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR101197251 , and further in view of Polly (US 20180259401, hereinafter “Polly”).
	Regarding claim 17, KR101197251  discloses everything claimed as applied above (see claim 15), however KR101197251  does not explicitly disclose, ““wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated.”
 	In a similar field of endeavor, Polly discloses, “wherein thermal imaging Is a
technique used to identify a location on said surfaces where thermal dissipation of heat
from internal components is concentrated (FIG. 4 illustrates an example of a
graphical user interface 400 displaying a heat map of the DUT. As mentioned above, the thermal gradient 402 may be updated at various intervals. Markers can
be overlaid on the heat map indicating the location of each of the temperature
sensors on the DUT. For example, in FIG. 4, 10 temperature sensor locations are
highlighted on the heat map of the DUT along with an indication of the port
number (101-110) to which each temperature sensor is assigned. The graphical
user interface 400 may also include a legend 404 showing the temperatures
associated with each color/shade shown on the thermal gradient, Paras. [0020]-
[0022]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the
effective filing date of the claimed invention to modify KR101197251  by specifically providing wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated, as taught by Polly for the purpose of displaying the heat map over a time period, which would enable analysis of thermal changes of the DUT over time (Para. [0010]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210397230: the invention is related to a portable computing device (PCD) may include an active heat transfer system configured to transfer heat from the PCD to a docking device. The active heat transfer system may include a thermoelectric cooler, a heat pipe, or other heat transfer elements. The active heat transfer system may, based on temperature measurements, be activated when the PCD is coupled to the docking device.
	US 11119544: the invention is related to a  mobile hardware heat dissipating and protection device. The device comprises a front layer, back layer, and protective housing into which a mobile device may be installed. The front layer and back layer attach around the mobile device, and are then enclosed by the protective housing. The back layer may comprise a series of heat-dissipating devices, which may include a thermal gel layer and a plurality of heat-dissipating fins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641